DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 8/17/2022, with respect to the amendment to claim 17 have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Hatakeyama et al. U.S. Patent No. 5,852,298 discloses a device with at least one adjustable sample holder comprising an adjustable sample holder 207 located inside a working chamber 240 on a placement area of a manipulation stage 120, wherein the adjustable holder comprises a moveable element 207 with a place for sample 203 placement (“The shaft member 206 protrudes out of the side surface of the pallet body 204 and is provided, at its tip, with a holding section 207 for holding a workpiece 203” [col. 13; lines 7-19]), a revolving shaft 206 having a longitudinal axis, at least one pillar (in body 204) adapted to support the shaft 206 (“The micro-pallet P has a cutout section 205 in pallet body 204 and a shaft member 206 spanning across the space of the cutout section 205 and supported by bearings (not shown)” [col. 13; lines 7-19]), the device further comprising a mechanism (formed by the gears 208, 218 cooperating with motor 211 via pulleys 215 and 216 and belt 217) for fixing the moveable element 207 comprising a crown 208 mounted on the shaft 206 and a counterpart 218 adapted to immobilize the shaft 206 in relation to the counterpart 218 (since gear 208 is only capable of movement when a force is imparted by gear 218 [col. 13; lines 26-30]), the mechanism for fixing  further being adapted to set the moveable element 207 into a stationary position (since holding section 207 is set in place by gear 208 unless motor 211 is activated to impart rotational motion through belt 217 and gear 218), in which the movement range of the manipulation stage 120 is retained (since movement or lack of movement of the shaft 206 has no effect on movement ability of stage 120), and a moveable position, in which the adjustable holder 207 has at least one degree of freedom (“The shaft member 206 has a driven gear 208 in the cutout section 205 for transmitting a rotational drive force to the workpiece 203 “ [col. 13; lines 7-19]),.
However, while Hatakeyama discloses that wherein in the moveable position of the moveable element the manipulation stage 120 is adapted for XY movement ([col. 13; lines 7-19]), allowing changing of the position of the placement area in relation to the moveable element (as illustrated in figure 11); Hatakeyama does not disclose that the manipulation stage allows rotation around the longitudinal axis of the shaft.
In figure 8, Hatakeyama illustrates a turntable base 125 which provides rotation of the apparatus A; however, this rotation is about an axis perpendicular to the longitudinal axis of the shaft. In figures 11-13, Hatakeyama illustrates a table base 138 which provides rotation of the apparatus A about an axis parallel to the longitudinal axis of the shaft; however, it does not provide rotation about the longitudinal axis of the shaft itself, as claimed.
Biberger et al. U.S. PGPUB No. 2019/0318908 discloses an adjustable sample holder device comprising a manipulation stage 9 adapted for rotation via second element 19 around a longitudinal axis. However, since Biberger does not disclose any revolving shaft of a moveable element with a place for sample placement, Biberger does not disclose that the revolving shaft of a moveable element may be fixed in a manner which allows movement of the manipulation stage. Therefore, Biberger does not disclose a moveable element with a revolving shaft having a longitudinal axis, wherein a manipulation stage capable of moving, even when the moveable element is fixed, is adapted for rotation about the longitudinal axis.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a device with an adjustable holder located on a placement area of a manipulation stage comprising a moveable element with a place for sample placement, and a revolving shaft having a longitudinal axis, wherein a mechanism is adapted to set the moveable element into a stationary position, in which a movement range of the manipulation stage is retained, and into a moveable position, in which the adjustable holder has at least one degree of freedom, and the manipulation stage is adapted for rotation around the longitudinal axis of the shaft.

Regarding dependent claims 2-17; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881